                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHRIS ONOCHIE,                                       CASE NO. C18-1696-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    DANIELLE DANG, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion to appoint counsel (Dkt. No. 4).
18   The Court referred the motion to the Pro Bono Screening Committee. (Dkt. No. 10.) The
19   Committee recommended that counsel not be appointed. Accordingly, the Court DENIES
20   Plaintiff’s motion to appoint counsel (Dkt. No. 4).
21          DATED this 12th day of June 2019.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-1696-JCC
     PAGE - 1
